DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 07 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 9,808,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Martin on 08 April 2021.

The application has been amended as follows: 

1. (Currently amended) A method for treating one of Grade III capsular contracture or Grade IV capsular contracture in a mammalian subject, the method comprising: 

applying, with the laser device, a low level having a wavelength between approximately 600 nm and approximately 1,000 nm toward an area of tissue of the subject having the Grade III capsular contracture or Grade IV capsular contracture to induce a photochemical reaction at a cellular level in the Grade III capsular contracture or Grade IV capsular contracture, including applying the laser beam to a plurality of locations on the subject, for a time period between approximately 30 seconds and approximately 100 seconds for each of the plurality of locations

18. (Currently amended) A method for treating contracture in a cochlear area in a mammalian subject, the method comprising: 
positioning a laser device proximate the subject having the contracture; and 
applying, with the laser device, a low level having a wavelength between approximately 600 nm and approximately 1,000 nm toward the cochlear area of the subject to induce a photochemical reaction at a cellular level in the contracture, including applying the laser beam to a plurality of locations on the subject, for a time period between approximately 30 seconds and approximately 100 seconds for each of the plurality of locations


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not render obvious or fairly suggest (1) a method for treating a patient having Grade III or Grade IV capsular contracture with a laser beam having a wavelength of 600 to 1000 nm by applying the laser beam to each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 April 2021